Order of disposition, Family Court, New York County (Rhonda Cohen, J.), entered on or about July 26, 1996, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the fifth degree and resisting arrest, and placed her in the custody of the Division for Youth for a period of 18 months, unanimously afiirmed, without costs.
Defendant’s suppression motion was properly denied. We decline to disturb the hearing court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Concur—Milonas, J. P., Rubin, Tom, Andrias and Colabella, JJ.